Citation Nr: 1222728	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, with history of L5-S1 herniated nucleus pulposus (HNP), currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for radiculopathy, right lower extremity, currently evaluated as 10 percent.  

3.  Entitlement to an increased rating for radiculopathy, left lower extremity, currently evaluated as 10 percent disabling.  

4.  Entitlement to a separate compensable rating for surgical scar, status post lumbar fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and again from February 1989 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted a temporary total rating, effective from August 2007 to October 2007, for convalescence following lumbar spinal fusion.  A 20 percent rating for degenerative arthritis, lumbar spine, was awarded thereafter, effective November 2007.  The Veteran disagreed with the 20 percent rating and the current appeal ensued.  

The Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing is of record and associated with the claims folder.   

Although the issues of an increased rating for radiculopathy, right and left lower extremities, each rated as 10 percent disabling, and entitlement to a separate compensable rating for surgical scar, status post lumbar fusion were not identified at the time of the April 2012 hearing as on appeal initially, for the reasons to be discussed below, the Board finds that such issues are part and parcel the of the Veteran's lumbar spine increased rating claim.  Therefore, such issues are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative arthritis of the lumbar spine is productive of 30 degrees or less of forward flexion; however, unfavorable ankylosis of the thoracolumbar spine or at least 6 weeks of incapacitating episodes during the past 12 months have not been shown.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent and no more, for degenerative arthritis of the lumbar spine with history of L5-S1 HNP, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5241, 5243.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2007.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, VA treatment records, and post service treatment records at Wilford Hall Medical Center with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded a November 2007 VA examination in connection with the claim.  It appears that the Veteran's claims file was not available for review in connection with this examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Although the claims file was not reviewed, the Board finds the VA examination report was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

Recognition is given to the fact that the Veteran's most recent VA examination of his lumbar spine is now nearly five years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Indeed, neither the Veteran nor his representative has made any indication that his lumbar spine disability has worsened since his November 2007 examination.  The Board therefore finds that the examination is adequate for rating purposes.  

Further, the Veteran was provided an opportunity to set forth his contentions at a RO hearing in May 2008 and a Board videoconference hearing in April before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, both the RO Decision Review Officer and the undersigned VLJ identified the issue on appeal.  Both sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5243 for intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In order to warrant a 10 percent rating for intervertebral disc syndrome, requires incapacitating episodes having a total duration of one week but less than 2 weeks during the past 12 months.  The 20 percent rating for intervertebral disc syndrome, requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 month, a 40 percent rating is warranted.  Finally, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.   38 C.F.R. § 4.71a, DC 5243.  

The Veteran underwent a VA examination in November 2007.  He related that he underwent a MRI in service which showed a herniated nucleus pulposus at the L4-L5 level.  He was treated conservatively for his problem.  After his deployment to Iraq, he noticed increased low back pain with radicular signs.  Post deployment, he started to receive epidural steroid injections from January 2004 to June 2006.  He had surgery to the back in August 2007.  He had an anterior posterior approach for a lumbar sacral fusion L4-S1 with discectomy and placement of autograft with post segmental instrumentation of L4 to S1.  Since surgery, the Veteran stated that he still had numbness and tingling to his feet.  He noticed that the pain in his lower back was sharp and radiating to the bilateral lower extremities with right lower extremity greater than left.  He stated that the pain was constant.  He indicated that he was on a 6 hour-a-day limited duty with no lifting and performing administrative duty.  Since the surgery, he had missed no work days but had been on these restrictions.  His activities of daily living were affected mainly by walking, driving, and lifting.  He used no assistive ambulation devices.  He denied the use of a brace and he denied flare-ups.  

Physical examination indicated that he ambulated with a normal gait but had a decreased stride length.  Inspection of the thoracolumbar spine showed a 10 cm surgical scar at L3 going down to S1.  There was a 13 cm anterior surgical scar starting at the umbilicus and heading down to the pubis.  He had normal lumbar lordosis.  There was no muscle atrophy noted.  His gastrocsoleus bulk was normal.  Active range of motion showed forward flexion from 0 to 40 degrees with pain throughout the arc of motion; extension from 0 to 15 degrees, with pain throughout the arc of motion; right and left lateral flexion from 0 to 10 degrees, with pain throughout the arc of motion; and right and left lateral rotation of 0 to 5 degrees with pain throughout the arc of motion.  Neurological examination showed decreased motor strength of 4/5 at L5 and S1.  L4 was 5/5, bilaterally.  He was intact to light brush strokes at L4, L5, and S1, bilaterally.  Deep tendon reflexes (DTRs) at patellar tendon could not be elicited, DTRs at the Achilles tendon was 2+, bilaterally.  Vascular examination showed posterior tibialis and doralis pedis were palpable and symmetrical.  X-rays taken of the lumbosacral spine shoed fusion involving L4, L5, S1 with displacement of the disc of these vertebrae by prosthetic devices.  The diagnoses were status post fusion of L4-L5, S1 with placement of prosthetic devices, stable, and chronic low back pain with radicular signs, secondary to status post fusion of L4-L5, S1.  There was impairment noted at the joint function at the lumbar spine consisting of pain with repeated use, fatigue, and weakness.  There was no incoordination noted.  These factors caused additional functional loss and joint movement in regards to active range of motion, with loss of 50 degrees of forward flexion, loss of 15 degrees of extension, loss of 20 degrees left and right lateral flexion and loss of 25 degrees of left and right lateral rotation.  The Veteran denied flare-ups so there was no affected joint motion during flare-ups.  The examiner indicated that physical examination showed considerable loss of motion.  He was unable to compare the current examination with a pre-surgical examination.  

The Veteran testified at a RO hearing in May 2008.  The Veteran's representative stated that the Veteran had neurological deficits and that he thought that DC 5243 was a more appropriate diagnostic code to rate the Veteran's low back disability.  The Veteran discussed his spinal fusion, which was performed anteriorly and posteriorly to relieve pressure on the nerves going down into his legs.  He related that he would sometimes fall (a bit of a foot drop, more weakness problem that got worse over time).  At the time of the hearing, he was going to physical therapy 3 times a week for a total of 8 hours a week.  

Outpatient treatment records from June 2006 to January 2012 from Wilford Hall Medical Center were obtained and associated with the claims folder.  These records show the Veteran was treated for low back pain and radicular pain of the left and right leg.  He received ongoing epidural injections for the pain and in August 2007, he underwent surgery for a spinal fusion.  By September 2007, he was able to return to work, continue exercise with walking, and give the fusion time to heal.  In October 2007, he had some painful tingling of his toes 3 weeks earlier, which was much improved.  It was noted in November 2007, he was weaning from narcotics, and in August 2008, he was completely weaned off narcotics, and only occasionally using inflammatory medications such as Motrin and Flexeril.  During a follow-up examination in October 2009, he related 3/9 pain on average with 4-5/10 pain as severe.  He had bilateral toe numbness and tingling, noting it occurred a little more frequently at night, but he was not super concerned about this and it did not seem to be progressing.  In June 2011, his pain was noted to be 3-4/10 and he avoided lifting anything over 30 pounds.  In January 2012, he noted occasional tingling on the top of his toes of the right foot.  He had back pain of 4/10 on average, sometimes when severe, 8/10.  He ambulated well without significant antalgic gait.  He was able to get up and down off the examination table without difficulty.  He had overall good range of motion.  He had 5/6 strength in both lower extremities.  He had good alignment with no evident sign of instability.  

The Veteran testified at a Board videoconference hearing in April 2012.  He testified that he was unable to sleep on his back or his stomach, only his side.  He related that he still had some symptoms since his spinal fusion, but he went to work every day.  He also indicated that he did not have incapacitating symptoms requiring bed rest.  He related that he had almost no backward range of motion and his forward flexion was 20 degrees or less.  He stated he was not able to stand more than 2 to 3 minutes at a time.  He was unable to walk more than 1/4 mile at a time.  He testified that he was employed as a registered nurse in orthopedics and required assistance because he was not able to do any lifting.  

The Veteran underwent an examination at Wilford Hall Medical Center in May 2012.  He had a long history of low back pain.  He indicated to the examiner that he needed measurements of his lumbar spine motion segments.  Physical examination indicated that the appropriate surgical scars were noted.  Forward flexion was measured by a goniometer in the standing position with no hip motion.  Forward flexion was 20 degrees.  Extension, right and left lateral flexion were all 10 degrees.  The assessment was chronic low back pain status post surgical fusion.  

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  The medical evidence of record shows that the Veteran had constant pain of the low back and as a result, underwent a spinal fusion in August 2007.  During this period, the Veteran underwent VA examination in November 2007.  He had limited motion of the low back, noting forward flexion of 0 to 40 degrees with pain, throughout the arc of motion.  Most recently, this forward flexion was specifically noted to be 20 degrees.  Although the forward flexion was accomplished to 40 degrees in November 2007, his findings of pain at 30 degrees and weakness in the lumbar spine, were reflective of functional loss warranting a 40 percent rating, and no more, for degenerative arthritis of the lumbar spine, with history of L5-S1 HNP.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, which the evidence of record does not show that the Veteran has.  

Throughout the appeals period, the Veteran had complaints of pain, and weakness, in the lumbar spine.  The increased rating to 40 percent adequately reflects the finding based on functional loss.  

The Veteran's representative has indicated that the Veteran would be more appropriately rated under DC 5243 for intervertebral disc syndrome.   

The Board has already decided that the Veteran meets the criteria for a 40 percent rating under DC 5241 for spinal fusion.  

An evaluation under DC 5243 for intervertebral disc syndrome can be considered for a higher evaluation.  However, in order to warrant the next higher rating of 60 percent under this diagnostic code, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, must be shown.  

Note (1):  For the purposes of evaluations under diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In this case, the Veteran has not been found to have incapacitating episodes of at least 6 weeks, sufficient to warrant a 60 percent rating.  It is noted that the Veteran was on leave from work for 6 weeks after his spinal fusion surgery.  However, during this period, the record does not show that he was on required bed rest for that period of time.  By September 2007, he had returned to work, and was able to exercise by walking.  None of the medical evidence is indicative of a prolonged period of bed rest, and the Veteran testified at his April 2012 videoconference hearing, that he was not having episodes wherein a physician required him to stay in the bed for a week at a time.  Based on the foregoing, the Veteran does not warrant an increased rating under DC 5243.  

It is important to note that the Veteran has been diagnosed with radicular symptoms and he also has radiculopathy of both the left and right lower extremity associated with his back disability.  He is presently rated 10 percent for each extremity.  Although the evidence of record shows that the Veteran has made radicular complaints throughout the appeals period, the evidence has not been sufficient to determine if there has been an increase in these disabilities.  This was not addressed on examination and therefore, these issues will be remanded for further development.  

Additionally, the medical evidence also indicated that the Veteran had a surgical scar related to his fusion surgery.  The dimensions of the surgical scar were noted; however, they did not describe the scar in depth to ascertain whether a compensable rating is warranted for this disability.  This issue too, will be remanded for further development.  

The Board has considered the Veteran's statements that his degenerative arthritis, lumbar spine, is worse.  He asserted, in essence, that he warranted an increased rating for this disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has indicated that he is a RN in orthopedics and therefore, does possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  However, the statements provided by the Veteran indicate, that the findings of the medical personnel who have examined him during current appeal have sufficiently addressed the criteria under which his degenerative arthritis, lumbar spine disability is evaluated.  Specifically, when asked if he had been prescribed bed rest, which if for 6 weeks or more would be indicative of an increased rating, he answered "no."  He has not given additional medical findings which show that he has ankylosis of the lumbar spine, which too, would indicate findings of an increased rating.  Therefore, even though the Veteran has appropriate expertise as a RN, he has not presented evidence which has indicated findings warranting a rating in excess of the 40 percent rating awarded.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's degenerative arthritis of the lumbar spine was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why the higher rating was not warranted in excess of the 40 percent provided.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's arthritis of the lumbar spine includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for this disability is not warranted.  See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected degenerative arthritis of the lumbar spine affects his ability to obtain or maintain substantially gainful employment.  Throughout the claim, the evidence shows that the Veteran is a RN and there is no evidence that his employment has changed during the appeals period.  Although he states that there is an explosion of jobs in his area and he had turned down 3 or 4 offers because he could not meet the physical requirements, a TDIU is based on obtaining or maintain substantially gainful employment which is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  Although he may not be able to get higher paid jobs because of his lumbar spine disability, he is working and meets the income level that exceeds the poverty threshold for one person.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  


ORDER

An increased rating to 40 percent, and no more, for lumbar spine, with history of L5-S1 HNP, is granted, subject to the laws and regulations governing monetary benefits.  




								[Continued on Next Page]

REMAND

Further development is warranted in this case. Specifically, as was noted in the introduction section of this decision, the following issues are considered part and parcel of the Veteran's claim of entitlement of increased rating for a lumbar spine disorder:  radiculopathy, right and left lower extremities, each rated as 10 percent disabling; and entitlement to a separate compensable rating for a residual surgical scar associated with the spinal fusion.

Under the provisions of 38 C.F.R. § 4.71a, Under the General Rating for Diseases and Injuries of the Spine, Note 1 indicates state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

The Veteran is presently shown to have lumbar radiculopathy of the right and left lower extremities.  He is presently rated as 10 percent disabling, for each lower extremity under DC 8699-8620.  He had radicular signs on VA examination of November 2007.  Moreover, during his April 2012 hearing, the Veteran referenced worsening neurological symptoms.  However, no nerve conduction tests were performed to determine if the Veteran has lumbar radiculopathy of a mild, moderate, moderately severe, or severe nature radiating to his left and/or right legs.  

Additionally, the November 2007 VA examination indicated that the Veteran had a 10 cm surgical scar of the lumbar spine at L3 going down to S1.  There was also a 13 cm anterior surgical scar starting at the umbilicus and heading down to the pubis.  This raises the issue of whether the surgical scar may be entitled to a separate compensable rating, which has not yet been considered or adjudicated.  The provisions of 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). These surgical scars, incurred during his spinal fusion, should be evaluated under the skin criteria in effect prior to October 23, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be provided a VA neurologic examination to assess the current severity of the Veteran's radiculopathy of the right and left lower extremities.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include EMG studies and/or nerve conduction studies, should be performed.  The examiner shall determine which nerve is affected by the Veteran's radiculopathy and whether the disability is mild, moderate, moderately severe, or severe in degree.  

2.  The RO should schedule the Veteran for a VA skin examination.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  

The examiner shall provide a report indicating whether or not the Veteran's post surgical scars deep and nonlinear, or whether they are unstable or painful on examination.  A deep scar is one associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The examiner should report the total area of the body, reported in square inches or square centimeters, affected by the scars.  The examiner should also indicate whether the scars cause limitation of the area where they are located.  

3.  Then, readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


